Case 2:19-cr-20831-GAD-RSW ECF No. 89, PageID.367 Filed 08/23/21 Page 1 of 3




                     s/UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

      UNITED STATES OF AMERICA,

                 Plaintiff,
                                                     Case No. 19-cr-20831
                    v.
                                                  U.S. DISTRICT COURT JUDGE
                                                     GERSHWIN A. DRAIN
          LAWRENCE RIDER-EL,

           Defendant (D-1).
    ______________                     /

AMENDED OPINION AND ORDER DENYING DEFENDANT’S MOTIONS
         CHALLENGING JURISDICTION [#82, 86]
      Presently before the Court is Defendant Lawrence Rider-El’s pro se Motion

Challenging Jurisdiction, filed on June 22, 2021.1 ECF No. 82. Defendant is

currently represented by defense counsel, Jeffrey L. Edison, as of January 21, 2021.

ECF No. 54. Upon review of Defendant’s submission, the Court concludes that oral

argument will not aid in the disposition of this matter. Therefore, the Court will

resolve the instant motions on the briefs. See E.D. Mich. L.R. § 7.1(f)(2).

      It is well-established that a criminal defendant accused of a felony has a

constitutional right under the Sixth Amendment to be represented by counsel and to


1
  The Court amends its Opinion and Order to include denial of Defendant’s
additional Motion Challenging Jurisdiction. ECF No. 86. Upon review of the
docket, the Court notes that the same motion was filed on the docket twice after
receiving it both electronically and via traditional mail. Thus, for the reasons stated
in this Opinion and Order, this Motion [#86] will denied as well.
                                           1
Case 2:19-cr-20831-GAD-RSW ECF No. 89, PageID.368 Filed 08/23/21 Page 2 of 3




have counsel appointed for him if he cannot afford one, or, alternatively, to represent

himself in his proceedings. Faretta v. California, 422 U.S. 806 (1975). However,

a criminal defendant does not have a right to hybrid representation. See United

States v. Mosely, 810 F.2d 93, 98 (6th Cir. 1987); United States v. Curry, No. 13-

20887, 2015 WL 4425926, at *2–3 (E.D. Mich. July 17, 2015).

      Here, Defendant may not represent himself while he is represented by Mr.

Edison, his defense counsel. The right to defend pro se and the right to counsel are

“‘two faces of the same coin,’ in that waiver of one right constitutes a correlative

assertion of the other.” United States v. Mosley, 810 F. 2d 93, 97 (6th Cir. 1987)

(citing United States v. Conder, 423 F. 2d 904, 908 (6th Cir. 1970)). Thus,

Defendant Rider-El may not invoke his right to the assistance of counsel while

simultaneously invoking his right to defend himself.

      Even if the Court were to proceed to the merits of Defendant’s Motion,

Defendant has not shown that this Court does not have jurisdiction over this matter.

Rider-El argues the Government fails to plead sufficient facts proving that he

committed mail fraud, wire fraud, and conspiracy to use fire to commit a felony.

ECF No. 82, PageID.339; ECF No. 1, PageID.6-7. However, Defendant’s argument

is procedurally inappropriate and must be denied. In criminal matters like the instant

case, “questions of fact are reserved for the jury, [and thus] numerous courts have

held that a criminal defendant cannot challenge the sufficiency of the government's


                                          2
Case 2:19-cr-20831-GAD-RSW ECF No. 89, PageID.369 Filed 08/23/21 Page 3 of 3




evidence before trial in a criminal case by bringing a motion for summary judgment”

or similar motions. United States v. Cook, No. 3:18-CR-19-PLR-DCP, 2019 WL

3386275, at *6 (E.D. Tenn. May 31, 2019), report and recommendation adopted,

No. 3:18-CR-00019, 2019 WL 2721305 (E.D. Tenn. June 28, 2019) (collecting

cases).

      Accordingly, Defendant’s Motions Challenging Jurisdiction [#82, 86] are

DENIED.

      IT IS SO ORDERED.



                                      s/Gershwin A. Drain__________________
                                      GERSHWIN A. DRAIN
                                      UNITED STATES DISTRICT JUDGE

Dated: August 23, 2021



                          CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
              August 23, 2021, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                         3
